DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Feb. 1, 2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim 13 is directed towards a computer readable medium, however, the specification is silent as to what constitutes a computer readable medium.  The United States Patent and Trademark Office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO, see In re Zletz, 893 F.2d 319 (Fed. Cir  1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particular when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).   Thus, claim 13 is rejected as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 6-112 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “an obtaining unit” and “control parameter determining unit” in claim 6 and “storage means” in claims 11-12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely determining vehicle control parameter. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand 
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claims 6 and 11-12 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function determining vehicle control parameter. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 5-8 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiramatsu et al., U.S. Patent Application Publication No. 2020/0164888 (referred to hereafter as Hiramatsu).
As to claims 1, 6, 11 and 12-13, Hiramatsu teaches a method, apparatus, vehicle controller, vehicle and medium for determining a vehicle control parameter, comprising: 
obtaining a lateral offset sequence of a vehicle and a control input sequence of a controller for controlling a lateral output of the vehicle, wherein a lateral offset in the lateral offset sequence is for characterizing an offset between an actual lateral output of the vehicle and a desired lateral output (see para. 34-35, a gap i.e. “offset” is determined between the driving characteristics of the area and the learning result, i.e. actual output vs. desired output); 
executing a step of determining the vehicle control parameter; wherein the executing the step of determining the vehicle control parameter includes: with the lateral offset sequence as an input and the control input sequence as the desired output, training a pre-established vehicle dynamic model to obtain a trained vehicle dynamic model (see para. 34-35); and 
determining the vehicle control parameter from the trained vehicle dynamic model (see para. 37). 
As to claims 2 and 7, Hiramatsu teaches the method and apparatus according to claims 1 and 6, wherein the obtaining a lateral offset sequence of a vehicle and a control input sequence of a controller for controlling a lateral output of the vehicle comprises: in response to a vehicle body steering angle of the vehicle exceeding a preset steering angle threshold during a continuous time interval, obtaining the lateral 
As to claims 3 and 8, Hiramatsu teaches the method and apparatus according to claims 2 and 7, wherein the step of executing determination of a vehicle control parameter includes: in response to determining that a current lateral offset of the vehicle exceeds a preset lateral offset threshold, executing the step of determining the vehicle control parameter (see para. 42 and 64-66). 
As to claims 5 and 10, Hiramatsu teaches the method and apparatus according to claims 1 and 6, further comprising: performing steering control to the vehicle based on the vehicle control parameter determined from the trained vehicle dynamic mode (see para. 32, 42 and 64-66)l. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Blayvas et al., U.S. Patent Application Publication No. 2017/0090478 (referred to hereafter as Blayvas).
As to claims 4 and 9, Hiramatsu teaches determining the vehicle control parameter from the trained vehicle dynamic model (see para. 37). Hiramatsu does not explicitly teach the vehicle control parameter includes a mass of the vehicle and a mass distribution among four sides of the vehicle; and the determining the vehicle control parameter from the trained vehicle dynamic model comprises: resolving the mass of the vehicle and the mass distribution among the four sides of the vehicle in a parameter matrix of the trained vehicle dynamic model. Blayvas teaches determining a vehicle control parameter wherein the vehicle control parameter includes a mass of the vehicle and a mass distribution among four sides of the vehicle; and the determining the vehicle control parameter from the trained vehicle dynamic model comprises: resolving the mass of the vehicle and the mass distribution among the four sides of the vehicle in a parameter matrix of the trained vehicle dynamic model (see para. 11, 172, 194-19). It would have been obvious for one of the ordinary skill in the art at the time the application was filed to configure the vehicle control parameter to include a mass of the vehicle and a mass distribution among four sides of the vehicle; and the determining the vehicle control parameter from the trained vehicle dynamic model comprises: resolving the mass of the vehicle and the mass distribution among the four sides of the vehicle in a parameter matrix of the trained vehicle dynamic model in Hiramatsu as taught by Blayvas. Motivation to do so comes from the teachings of Blayvas that doing so would 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.